Per Curiam.

A proceeding in habeas corpus cannot be used to review alleged errors or irregularities in the proceedings or sentence of a court of competent jurisdiction. Ex parte Shaw, 7 Ohio St., 81; Ex parte Van Hagan, 25 Ohio St., 426; In re Allen, 91 Ohio St., 315, 326, 110 N. E., 535; State, ex rel. Drexel, v. Alvis, Warden, 153 Ohio St., 244, 91 N. E. (2d), 22. An adequate remedy at law is afforded by way of review on appeal when the trial court had jurisdiction of the person and subject matter. In re Whitmore, 137 Ohio *172St., 313, 29 N. E. (2d), 363; In re Burson, 152 Ohio St., 375, 89 N. E. (2d), 651.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Middleton, Matthias and Hart, JJ., concur.
Stewart and Taft, JJ., concur in the judgment for the reasons stated in the concurring opinion in In re Levenson, 154 Ohio St., 278.